McCLELLAN, J.-
Appeal from a judgment sustaining a demurrer to a petition for writ of mandamus to *234compel tlie treasurer of Monroe county to pay, out of county funds in his hands as such treasurer, a warrant issued, as ordered by the commissioners’ court of Monroe county, to Chanie Farnham for pauper allowance, “for her support and maintenance”; she having been theretofore “regularly placed on the pauper list for said county by the commisisoners’ court” thereof.
It is averred in the petition that the court of county commissioners have not provided a poorhouse for the maintenance of the poor of the county of Monroe, “but for many years past has provided for and maintained the poor of the county by issuing to them, from time to time, small sums of money which said court has ascertained to be barely sufficient to provide said paupers with the actual necessaries of life; that the warrant issued to your petitioner is one regularly issued petitioner in accordance with said custom of the commissioners’ court to provide for paupers outside of a poorhouse (Italics supplied.)
' It is also averred that the warrant in question “was, by yóur petitioner, duly and regularly presented to said D. D. Mims, as county treasurer, and its payment demanded; that the said D. D. Mims failed and refused to pay said warrant, or to register the same, stating that the said warrant was for a claim not authorized by law,” and.indorsed that reason for his refusal upon said warrant.
It does not appear from the petition that the provision sought to be made for Chanie Farnham by the proceeds of this Avar rant was with reference to an “emergency,” within.Code 1907, § 1607. The demurrer points this objection.
The remedy here invoked is appropriate and available, .if the warrant is founded upon or grows out of a claim •authorized bylaAV to be satisfied out of county funds.— *235Wyker v. Francis, 120 Ala. 509, 24 South. 895. See Norwood v. Goldsmith, 168 Ala. 224, also pages 239, 240, 53 South. 84.
The concrete question presented by the record is whether, in cases not “of emergency,” county funds may he employed for the maintenance or support of a pauper outside of a poorhouse. It was ruled below that such a use of those funds Avas not authorized. Under the statutes in force AAdien this'Avarrant Aims ordered issued, that ruling must be affirmed. If the statutes on the subject had remained as they were AAdien Henry r. Cohen, 66 Ala. 382, was decided, there Avould be no doubt of the correctness of the appellant’s (petitioner’s) contention. It Aims then held, in effect, that the commissioners’ courts had committed to them a discretion in the application of the well-recognized poAver for the relief of paupers within their jurisdictions. By sections new to the subject in the Code of 1907 (chapter 37, pp. 710-714, of Pol-Code), this poAver Avas limited in unmistakable terms. Section 1607 proiddes: “The court of county commissioners, and in case of emergency, the commissioner of the district, may provide for the temporary relief of a pauper until he can be removed to the poor-house, not exceeding one month.” As appears, a limit of one month is expressly fixed upon the maintenance of a pauper outside of a poorhouse, and then only in cases of emergency. This intent of the statute is further confirmed hy the provisions of section 1603, Avhereby the commissioners’ court are commanded to “prevent the poor from strolling from one district to another.”
The custom alleged in this petition cannot, of course, avail to render Avhollv Amin the limitation of the statute quoted. It was the evident purpose of the statutes to inhibit just the custom to which the pleading refers, and to restrict the support or maintenance of the paupers *236of a county, who have had or are entitled to settlement therein, at the county expense, to inmates of the poorhouse, except in cases of emergency, which cannot avail to justify the use of county funds for a period “exceeding one month.” Nor can the failure of courts of county commissioners to provide poorhouses operate to avoid the limitation of the statute quoted. There may be force in the suggestion of counsel for appellant that paupers may be so few in number in a county that wisdom and economy would both approve their maintenance and support in the homes of friends or kindred therein, rather than the incurring by a county of a large and disproportionate expense in the purchase and maintenance of a poorhouse. However, such considerations can only be heard or heeded by the Legislature. This court cannot revise the decisions, of that branch of the government upon such matters of pure policy. It may be, however, that the lawmakers conceived that the general good and the general economy of county administration would be the better conserved if pauper charges were segregated and congregated in the county almshouse and that, from such a method, a surer application of the best benefits of county bounty to the unfortunate pauper would be obtainable. In so doing, maintenance and support is made certain by the supplying of shelter, food, etc., directly to the inmate; Avhereas the gift of money alone, to even the most deserving of. county bounty, might prove of little actual benefit to the object, because of inadequate shelter or insufficient food secured by private contract or arrangement; or, perhaps, importunity might extract from the intended beneficiary’s hand much, if not all, of the public bounty.
The judgment is affirmed.
Affirmed.
All the Justices concur, save Dowdelí,, C. J., not sitting.